Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending.

Examiner Notes
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  However, the claimed subject matter, not the specification, is the measure of the invention. 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable and obvious over by Yaari et al. (US 2018/0046957, A1).

     Regarding claim 1, Yaari teaches a method (the embodiments as mentioned in at least para. 0031 and Fig. 1 may be processed by the server 106 or the cloud 110 comprising a combination of servers which at least one of a plurality of processor 291 of Figs. 2-3 and para. 0041-0042 which employs logic and a cited machine learning for accessing a database 290 to retrieve historical meeting data to tag audio in correspondence to at least one live meeting and in para. 0050, 0055-0057 tagging presenters speaking instances understood as speaking segments to identify spoken topics and determining segments duration and further in para. 0065 ascertaining effectiveness score of said meeting) comprising: 
receiving, at a server, meeting data for a plurality of meetings in which a first user participated, the meeting data comprising transcripts for each meeting in the plurality of meetings (receiving in at least para. 0040-0042 and 0050 by at least data collection unit 202 meeting data which comprise at least audio/video and historical meeting data and/or a new or ongoing current meeting, said receiving meetings as understood in at least para. 0031 may be embodied in said server in which a first user participated, said meeting data comprising as noted in at least para. 0050 and further in para. 0057 analyzed meeting transcripts for each meeting in the plurality of meetings);
generating, via a processor associated with the server and based on the transcripts, a first user profile for the first user (the system collects and generates user information and user profiles 240 and speakers profiles who participated in said meetings as noted in at least para. 0052, 0054, 0057 and 0059);
receiving additional meeting data for a new meeting in which the first user participated (at least para. 0040-0043 further teaches the system detects and identify by meeting identifier unit 212 additional meeting data for a new meeting schedule and/or a currently occurred meeting);
processing, via the processor executing natural language processing algorithms, the additional meeting data into segments (new meetings of at least para. 0040 and 0050 are processed by the processing means to process live audio feeds via said processor executing understoodly natural language processing algorithms, into speaking segment instances with determined segments duration and segments topics and speakers identification);
tagging, via the processor, the segments based on respective contexts, resulting in tagged segments (tagging further meeting segments features of at least para. 0057, and 0050 based on respective contexts comprising at least meeting specific times, meeting presenters, participants, meetings duration, meetings topics resulting in at least tagged topic segments and/or tagged presenter features segments); 
comparing, via the processor, the tagged segments to the first user profile, resulting in a comparison (comparing said segments in at least para. 0051-0052, and 0099-0100 for current or ongoing meeting presenters with at least one of a past tagged presenter stored in the first user profile 240 of Fig. 3 resulting in said comparison);
generating, via the processor based on the additional meeting data and the comparison, a meeting effectiveness score of the additional meeting data for the first user (the system of at least para. 0100 provides based on at least the meetings analyses meeting recommendation which in a case illustrated in at least the Abstract and para. 0061-0065 is derived from at least a meeting effectiveness score associated with additional meeting data for the first user and the comparison of historical data);
and using, via the processor, machine learning to generate the tagged segments within the new meeting based on at least one of a context of the new meeting, a speaking party within the new meeting, a relative time period within the new meeting, or a style of presentation (the system further using, via understoodly said processor, machine learning of at least para. 0042, to generate the tagged features segments of para. 0050 and 0055-0059 from in a case said new meeting based on at least one of a context topic of the new meeting, a speaking party within the new meeting, a relative time period within the new meeting, or a style of presentation); 
wherein the machine learning accesses a database of historical meeting data, and wherein with each iteration of meeting analysis additional meeting data is saved in the database of historical meeting data (a machine learning model of at least para. 0042 further accesses in a case of Fig. 3 a database 290 of historical meeting data, and wherein with each understood iteration of meeting analysis of implied additional meeting data of further para. 0099-0100 is saved in the database 290 of historical meeting data).
    However, Yaari teaches the claimed invention above except for specifically citing wherein using, via said processor, the machine learning to iteratively improve an ability of the processor to generate said tagged segments within the new meeting. However, Yaari does teach the meeting optimization system of further para. 0033-0034 employs and uses machine learning logic 291 of further para. 0042, similarly (emphasis added, to applicant disclosure of para, 0004 and 0017) to understoodly iteratively analyzed meeting data to generate tagged speaking segments instances of at least para. 0050 which one skill in the art would appreciate said system using the machine learning of at least para. 0042 understoodly iteratively improve an ability of the processor to generate said tagged segments within the new meeting, thereby it would have been obvious to one skill in the art to modify Yaari in such a way to include said using machine learning, according to further known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art (See MPEP 2143, KSR Exemplary Rationale F).


     Regarding claim 2 (according to claim 1), Yaari teaches wherein the executing of the natural language processing algorithms further comprises: identifying the respective contexts based on an order of words within each segment in the segments.

     Regarding claim 3 (according to claim 1), Yaari further teaches wherein the tagged segments are stored in the database of historical meeting data, the tagged segments forming a complete electronic transcript of respective meetings (identified or tagged features segments of para. 0050 and 0055-0059 are understoodly stored in the database 290 of Fig. 3 of historical meeting data, said tagged segments understoodly in a case forming a complete electronic transcript of respective meetings).

     Regarding claim 4 (according to claim 1), Yaari further teaches wherein the tagged segments are stored in the database of historical meeting data, the tagged segments each comprising an audio recording of the tagged segment and at least one tag (identified or tagged features segments of para. 0050, 0055-0059 are understoodly stored in the database 290 of Fig. 3 of historical meeting data, the tagged segments each comprising an audio recording (para. 0015, 0046) of the tagged segment and at least one tag).

     Regarding claim 5 (according to claim 1), Yaari further teaches wherein: the natural language processing algorithms identify speakers within the new meeting (identified or tagged features segments of para. 0015, 0050 further identify meeting presenters or speakers within the new meeting as illustrated further in para. 0051-0052);
the segments are segmented based upon the speakers, such that each time a change of speaker occurs a new segment begins (meeting feature segments of at least para. 0015 and 0050 further segmented based upon the presenters or speakers, such that each time or duration time illustrating a change of speaker occurs a new segment begins); and 
the meeting effectiveness score is based, at least in part, on an amount of time a given speaker speaks within the new meeting (meeting effectiveness score of at least para. 0018 further based, at least in part, on an amount or duration of time a given speaker of para. 0050 speaks within the new meeting).

     Regarding claim 6 (according to claim 1), Yaari further teaches wherein: the meeting effectiveness score is based, at least in part, upon a predefined metric obtained from the first user (para. 0062-0065 further teaches effectiveness score based, at least in part, upon a predefined metric indicative of the explicit feedbacks of para. 0045 obtained from the first user).

     Regarding claim 7 (according to claim 1), Yaari further teaches further comprising: generating, via the processor associated with the server and based on the meeting data, a second user profile for a second user (database of at least further Fig. 3 and para. 0052, and 0054 further comprises at least generated said second user profile 240 for a second user);
 comparing, via the processor, the tagged segments to the second user profile, resulting in a second comparison (the system further understoodly configured in at least para. 0051-0052, and 0054 for obviously comparing identified and tagged meeting features segments of at least para. 0050 to a plurality second user profiles, resulting in said second comparison); and 
generating, via the processor based on the additional meeting data and the second comparison, a second meeting effectiveness score for the second user (the system may further understoodly derive in para. 0060-0065 based on at least said additional meeting data and the second comparison, second meeting effectiveness score for said second user participant); 
wherein the second meeting effectiveness score is distinct from the meeting effectiveness score of the first user (a second meeting effectiveness score of further para. 0060-0065 and 0045 for a second participant  is understoodly as implied maybe distinct from the meeting effectiveness score of the first user).

     Regarding claim 8 (according to claim 1), Yaari further teaches further comprising: generating, based upon the meeting effectiveness score, a recommendation for a subsequent meeting topic (para. 0022, 0103-0105 further teaches scheduling a subsequent meeting and providing recommendation for said meeting for at least a subsequent meeting topic obviously upon said meeting effectiveness score).

     Regarding claim 9 (according to claim 1), Yaari further teaches further comprising: generating, based upon the meeting effectiveness score, a recommendation for a subsequent meeting with a specified individual (para. 0081, 0103-0105 further teaches scheduling a subsequent meeting and providing recommendation for said meeting with a specified individual based obviously upon said meeting effectiveness score).

     Regarding claim 10 (according to claim 1), Yaari further teaches further comprising: generating, based on the meeting effectiveness score and user profiles of additional users, a recommendation for the first user to engage in a team meeting with the additional users, the user profiles of additional users generated based upon meeting interactions of the additional users (a recommendation in at least para. 0022 is generated based on effectiveness of said meeting for engaging a specific user based on implied meeting effectiveness score and user profiles of additional users, said recommendation for the first user to engage in obviously a team meeting or the like with the additional users, the user profiles of additional users generated based upon meeting interactions of the additional users).

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-20 is/are rejected under 35 U.S.C. 102 as being unpatentable over by Yaari et al.

    Regarding claim 11, Yaari teaches a system (at least Fig. 1 comprises said system including embodiments mentioned at least para. 0031 to process, by a server 106 or the cloud 110 comprising a combination of servers, which at least one of a plurality of processor 291 of Figs. 2-3 and para. 0041-0042 which employs logic and a cited machine learning for accessing a database 290 to retrieve historical meeting data to tag audio in correspondence to at least one live meeting and in para. 0050, 0055-0057 tagging presenters speaking instances understood as speaking segments to identify spoken topics and determining segments duration and further in para. 0065 ascertaining effectiveness score of said meeting) comprising: 
a processor (at least the server/cloud of Fig. 1 as noted further in at least para. 0026-0028 may include the constituents similar to the device of Fig. 6 comprising at least similarly said processors 614); and 
a non-transitory computer-readable storage medium having instructions stored which, when executed by the processor, cause the processor to perform operations (at least the server of further Fig. 1 as noted further in at least para. 0026-0028 may include similar to the device of Fig. 6 further constituents 612 comprising non-transitory computer-readable storage medium);
comprising: 
receiving audio input from a meeting between a plurality of individuals (receiving in at least para. 0015, 0040-0042 and 0050 meeting audio input from a meeting from at least the presenter and in a case audio from participating users);
performing speech-to-text processing on the audio input, resulting in a transcript of the audio input (converted text of further para. 0015 further provide analysis of at least meeting transcript of para. 0050 resulted from said audio input);
performing natural language processing on the audio input using audio footprints of known users, resulting in (1) an identification of a plurality of speakers during the meeting, and (2) a plurality of audio segments, each audio segment in the plurality of audio segments associated with at least one speaker in the plurality of speakers (identifying further in para. 0050-0052 and 0098 meeting presenters and participating users based on at least voice signatures indicative of said audio footprints by obviously performing natural language processing on said audio input using audio footprints of known users, and speaking audio instances of current users resulting in (1) an identification of a plurality of speakers during the meeting, and determined speaking instances of the presenters in at least para. 0050 further detect at least said plurality of audio segments, each audio segment in the plurality of audio segments associated with at least one speaker in the plurality of speakers and further associated with speaking duration and topics);
identifying, based on the transcript and the plurality of audio segments, a context for each audio segment, resulting in contexts of the plurality of audio segments (identify in at least para. 0050 at least presenter’s topics based on further the transcript and the plurality of live audio feeds or segments, a topic or context for each audio segment, resulting in determined topics and contexts of the plurality of audio segments);
receiving a user profile for a user who attended the meeting (para. 0051-0052 further teaches accessing at least database 240 of Fig. 2 for receiving a user profile for a user who attended the meeting, the system likewise is equipped to further to further receive current profiles from a live meeting from generated profiles of para. 0052 and 0054); 
comparing the user profile to meeting data associated with the meeting, the meeting data comprising the plurality of audio segments and the contexts of the plurality of audio segments, resulting in a comparison (using at least logic 293 and logic 291 of para. 0041-0041 and 0103 to improve an ability of the system for determining the effectiveness of at least a live and/or past meetings, by at least comparing user profile of para. 0051-0052 to meeting data associated with the meeting, the meeting data comprising the plurality of audio feeds segments and the topics or contexts of the plurality of audio segments, resulting in a comparison);
generating a meeting score based on the comparison, the meeting score indicative of how effective the meeting was for the user (para. 0060-0065 further teaches said generating meeting score based on the comparison, the meeting score indicative of how effective the meeting was for the user).

     Regarding claim 12 (according to claim 12), Yaari teaches wherein further comprising: modifying an ability of the processor to generate the plurality of audio segments, wherein the modification is based on at least one of a context of the meeting, a speaking party within the meeting, a relative time period within the meeting, or a style of presentation (system processor may further deploy machine learning logic 291 of para. 0041-0042 and accessed database 290 of historical data of Fig. 3 thereby obviously modifying an ability of said processor to generate the plurality of audio instances or segments of para. 0050, as said modification in a case is based on at least one of a speaking presenter, topic indicative of the context of the meeting, a speaking party within the meeting, a relative time period within the meeting, or a style of presentation).

     Regarding claim 13 (according to claim 12), Yaari teaches wherein the modifying of the ability of the processor occurs by accessing a database of historical meeting data (para. 0041-0042 and 0103 further cites the system employs the logic and machine learning resulting understoodly modifying of the ability of the processor which understoodly occurs by accessing a database of historical meeting data); and 
wherein with each iteration of meeting analysis additional meeting data is saved in the database of historical meeting data (at least generated profiles of para. 0052 and 0054 from each iteration of meeting analysis additional meeting data is understoodly saved in the database 240/290 of historical meeting data).

     Regarding claim 14 (according to claim 13), Yaari further teaches wherein the database of historical meeting data stores tagged segments, the tagged segments each comprising an audio recording and at least one corresponding tag (tagged segments of at least para. 0050 comprising current participants and meeting presenters are understoodly stored for later usage in at least database 290 of Fig. 3 further including stored historical meeting data tagged segments, said tagged segments each comprising an audio recording and at least one corresponding tag).

     Regarding claim 15 (according to claim 11), Yaari further teaches wherein the meeting score is further based on an amount of time a given speaker speaks within the meeting (meeting score of at least para. 0060-0065 is further based on an amount of time a given speaker speaks within the meeting as illustrated in determined presenter’s speaking instances duration).

     Regarding claim 16 (according to claim 11), Yaari further teaches wherein the meeting score is further based upon a predefined metric obtained from the user (para. 0062-0065 further teaches effectiveness score based, at least in part, upon a predefined metric indicative of the explicit feedbacks of para. 0045 obtained from the first user).


     Regarding claim 17 (according to claim 11), Yaari further teaches wherein cause the processor to perform operations comprising: generating, based upon the meeting score, a recommendation for the user to engage in a subsequent meeting topic (para. 0022, 0103-0105 further teaches scheduling a subsequent meeting and providing recommendation for said meeting for at least a subsequent meeting topic engagement obviously upon said meeting effectiveness score).

     Regarding claim 18 (according to claim 11), Yaari further teaches wherein cause the processor to perform operations comprising: generating, based upon the meeting score, a recommendation for the user to engage in a subsequent meeting with a specified individual (para. 0081, 0103-0105 further teaches scheduling a subsequent meeting and providing recommendation for said meeting with a specified individual based obviously upon said meeting effectiveness score).


     Regarding claim 19 (according to claim 11), Yaari further teaches wherein cause the processor to perform operations comprising: changing a scheduled future meeting based on the meeting score (para. 0081 further teaches said system further configured to recommend changing a scheduled future meeting based on obviously at least said meeting score)

    Regarding claim 20, Yaari teaches a non-transitory computer-readable storage medium having instructions stored which, when executed by a processor (at least the server of further Fig. 1 and as noted further in at least para. 0026-0028 may include similar to the device of Fig. 6 further constituents 612 comprising non-transitory computer-readable storage medium and said processor and further in para. 0041-0042 employed cited machine learning scheme for accessing a database 290 for retrieving meeting data to tag in para. 0050 and 0055-0057 speaking audio segments instances of said meeting, and further ascertaining in para. 0060-0065 effectiveness score of said meeting),  
 cause the processor to perform operations comprising: 
at a first time: 
receiving, from a user, at least one meeting effectiveness metric (para. 0045, 0083, and 0086 further teaches the system receiving from the participating users at least one meeting effectiveness metric comprising intended goal, concerns meetings time and date and the like);
transmitting the at least one meeting effectiveness metric to a server (meeting optimization system 200 of further 0030-0032 may employ a server 106 or the cloud which may receive data from the user devices, said data maybe from obvious meeting organizers of at least para. 0045, 0083 and 0086 transmitting said meeting effectiveness metric to at least determine a meeting effectiveness score); 
at a second time, after a first meeting which occurs after the first time: 
receiving, from the server, a meeting effectiveness score (para. 0060-0065 teaches the system or server in a case generates a meeting effectiveness score from at least received meeting data); 
wherein the meeting effectiveness score is generated by: 
performing natural language processing on audio input from the first meeting, resulting in a transcript of the audio input (receiving in at least para. 0015, 0040-0042 and 0050 meeting audio input from a meeting from at least the presenter and in a case audio from participating users, subsequently converted to text of further para. 0015 from at least at  least meeting transcript of para. 0050 resulted from said audio input);
performing natural language processing on the audio input using audio footprints of known users, resulting in an identification of a plurality of speakers during the first meeting (identifying further in para. 0050-0052 and 0098 meeting presenters and participating users based on at least voice signatures indicative of said audio footprints by obviously performing natural language processing on said audio input using audio footprints of known users, and speaking audio instances of current users resulting in (1) an identification of a plurality of speakers during the meeting);
segmenting the audio input based upon when the plurality of speakers speak during the first meeting, resulting in audio segments (parsing further in at least para. 0050 to generate at least identification of speaking instances of specific presenters, speaking instances time duration and speaking instances topics resulting in audio segments upon when said plurality of speakers speak during the first meeting);
identifying, based on topics discussed during each audio segment in the audio segments, contexts for each audio segment (identify time, date, duration speaking instances understoodly identified as contexts for each audio segment based on topics of at least para. 0050 discussed during each audio segment in the audio segments);
comparing a user profile of the user to the audio segments and to the contexts of the plurality of audio segments, resulting in a comparison (comparing user profiles of para. 0052 and 0054 of the user to the audio segments of para. 0050 and to the contexts of the plurality of audio segments, resulting in said comparison by at least further performing the voice signatures analysis from received audio instances of the users); 
generating the meeting effectiveness score of the first meeting based on the comparison (generating further in at least para. 0060-0065 said meeting effectiveness score of the first meeting based on said comparison); 
 and modifying a scheduled meeting based on the meeting effectiveness score of the first meeting (para. 0081 and 0084 further teaches at least a meeting optimization logic which may, based on attendance metric, time and date, location or the like may recommend to change a scheduled meeting or obviously causing modifying said scheduled meeting based on obviously as implied said meeting effectiveness score of the first meeting or the like).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELLUS AUGUSTIN whose telephone number is (571)270-3384. The examiner can normally be reached 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNY TIEU can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARCELLUS J AUGUSTIN/Primary Examiner, Art Unit 2674                                                                                                                                                                                                        09/13/2022